4/18/2019
       Case                                                      Form 17:23:46 Main Document Page 1 of 1
                      19-11043 Doc 9 Filed 04/18/19 Entered 04/18/19

      Fill in this information to identify your case:

       Debtor 1                       Gabriel                                 Ruiz
                                     First Name              Middle Name      Last Name

       Debtor 2                       Erika                   Y               Ruiz
       (Spouse, if filing)           First Name              Middle Name      Last Name

       United States Bankruptcy Court for the:                         Eastern District of Louisiana

       Case number                                                                                                                        ❑    Check if this is an
       (if known)                                                                                                                              amended filing


     Official Form 106H
     Schedule H: Your Codebtors                                                                                                                                        12/15
     Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing
     together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries
     in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer
     every question.

      1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
           ✔ No
           ❑
           ❑ Yes
      2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California,
         Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           ❑ No. Go to line 3.
           ✔ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           ❑
             ❑ No
             ✔ Yes. In which community state or territory did you live? Louisiana
             ❑                                                                                                . Fill in the name and current address of that person.
                    Ruiz, Erika Y
                    Name of your spouse, former spouse, or legal equivalent
                    42266 Blyth Ave.
                    Number          Street
                    Ponchatoula, LA 70454
                    City                                  State   ZIP Code

      3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again
         as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F
         (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                                            Column 2: The creditor to whom you owe the debt
                                                                                                               Check all schedules that apply:
     3.1                                                                                                       ❑ Schedule D, line
           Name
                                                                                                               ❑ Schedule E/F, line
           Number          Street                                                                              ❑ Schedule G, line
           City                                   State     ZIP Code

     Official Form 106H                                                          Schedule H: Your Codebtors                                                     page 1 of 1




https://app.jubileepro.com                                                                                                                                                     1/1
